Case 1:18-cv-03242-CMA-KLM Document 55 Filed 05/15/19 USDC Colorado Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello

  Civil Action No. 18-cv-03242-CMA-KLM

  CNR OPERATIONS LLC, and
  CESWD 1 LLC,

        Plaintiffs,

  v.

  BEN DOUD,
  PETER BENZ, and
  JERRY BANTA,

        Defendants.


        ORDER DISMISSING CLAIMS AGAINST REMAINING DEFENDANTS
                    WITH PREJUDICE AND CLOSING CASE
  ______________________________________________________________________

        Upon consideration of Plaintiffs CNR Operations, LLC and CESWD 1, LLC’s

  Notice of Voluntary Dismissal of Remaining Defendants with Prejudice (Doc. # 52), all of

  Plaintiffs CNR Operations, LLC and CESWD 1, LLC’s claims against Ben Doud, Peter

  Benz, and Jerry Banta are hereby dismissed WITH PREJUDICE. It is

        FURTHER ORDERED that because this dismissal disposes of all pending

  claims, the above captioned case is hereby closed.

        DATED: May 15, 2019

                                                 BY THE COURT:


                                                 _____________________________
                                                 CHRISTINE M. ARGUELLO
                                                 United States District Judge
